GLADIS, Judge
(concurring/dissenting):
I join the majority in disapproving the finding of guilty of the alleged violation of Article 108, Uniform Code of Military Justice. I cannot join, however, in affirming the findings of guilty of Article 117 and 128 offenses. Although mere words do not justify an assault1, the unrefuted statements of the accused, substantiated by the allegations on the charge sheet, indicate that he was goaded deliberately and wantonly into committing the acts which form the basis for these findings by an alleged victim who repeatedly addressed him by an opprobrious epithet having derogatory racial connotations. United States v. Struckman, 20 U.S.C.M.A. 493, 43 C.M.R. 333 (1971), provides ample authority for disapproving assault findings in a case in which the alleged victim is a military superior who has abandoned his office and goaded an accused into assaulting him by, in effect, challenging him to do so. The same rationale is applica*658ble to provoking language addressed to such a victim. Therefore, I would disapprove the findings of guilty as approved below of specification 2 of Charge II, specification 3 of Charge III, and specification 6 of Charge IV and reassess the sentence.

. 6A C.J.S. Assault and Battery § 18 (1975).